 1                                                               The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10

11   RYAN KARNOSKI, et al.,                           Case No. 2:17-cv-01297-MJP

12               Plaintiffs, and                      ORDER GRANTING PLAINTIFFS’
                                                      MOTION TO SEAL
13   STATE OF WASHINGTON,
                                                      NOTE ON MOTION CALENDAR:
14               Plaintiff-Intervenor,                April 10, 2020
15
           v.
16
     DONALD J. TRUMP, in his official capacity
17   as President of the United States, et al.,

18               Defendants.
19

20         This matter comes before the Court on Plaintiffs’ Motion to Seal. The Court having
21   considered the Motion, Defendants’ Response, and all pleadings and papers on file herein, IT IS
22   HEREBY ORDERED:
23          1.   Plaintiffs’ Motion to Seal is hereby GRANTED.
24          2.   Exhibits 1–27 (“Response Exhibits”) to Plaintiffs’ Response to the Court’s Order
25   Providing Notice of the Appointment of a Special Master and Exhibits 1–27 thereto will remain
26   filed under seal.
27

28
                                                                          2101 Fourth Avenue, Suite 1500
     ORDER GRANTING PLS’ MOTION TO SEAL - 1
                                                   Newman Du Wors LLP       Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]
                                                                                  (206) 274-2800
 1   IT IS SO ORDERED
 2   Dated this 2nd day of April 2020.
 3

 4



                                                  A
 5

 6
                                                 Marsha J. Pechman
 7                                               United States District Judge
 8

 9

10

11

12
     Presented by:
13   NEWMAN DU WORS LLP

14   s/ Rachel Horvitz
15   Derek A. Newman, WSBA No. 26967
     dn@newmanlaw.com
16   Jason B. Sykes, WSBA No. 44369
     jason@newmanlaw.com
17   Rachel Horvitz, WSBA No. 52987
     rachel@newmanlaw.com
18
     2101 Fourth Ave., Ste. 1500
19   Seattle, WA 98121
     (206) 274-2800
20
     LAMDBA LEGAL DEFENSE AND
21   EDUCATION FUND, INC.
22   Tara Borelli, WSBA No. 36759
     tborelli@lambdalegal.org
23   Camilla B. Taylor (admitted pro hac vice)
     Peter C. Renn (admitted pro hac vice)
24   Sasha Buchert (admitted pro hac vice)
     Kara Ingelhart (admitted pro hac vice)
25   Carl Charles (admitted pro hac vice)
26   Paul D. Castillo (admitted pro hac vice)

27   OUTSERVE-SLDN, INC. N/K/A
     MODERN MILITARY ASSOCIATION
28   OF AMERICA
                                                                      2101 Fourth Avenue, Suite 1500
     ORDER GRANTING PLS’ MOTION TO SEAL - 2
                                                 Newman Du Wors LLP     Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]
                                                                              (206) 274-2800
     Peter Perkowski (admitted pro hac vice)
 1

 2   KIRKLAND & ELLIS LLP
     James F. Hurst, P.C. (admitted pro hac vice)
 3   Steve Patton (admitted pro hac vice)
     Jordan M. Heinz (admitted pro hac vice)
 4   Vanessa Barsanti (admitted pro hac vice)
     Daniel I. Siegfried (admitted pro hac vice)
 5
     Sam Ikard (admitted pro hac vice)
 6
     Counsel for Plaintiffs
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                         2101 Fourth Avenue, Suite 1500
     ORDER GRANTING PLS’ MOTION TO SEAL - 3
                                                    Newman Du Wors LLP     Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]
                                                                                 (206) 274-2800
